Citation Nr: 0033073	
Decision Date: 12/19/00    Archive Date: 12/28/00

DOCKET NO.  99-08 852	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim of service connection for residuals of 
spontaneous pneumothorax.  

2.  Whether new and material evidence has been submitted to 
reopen the claim of service connection for residuals of cold 
injury, other than of the testicles.  

3.  Entitlement to secondary service connection for inguinal 
hernia claimed as due to frostbite of the testicles.  

REPRESENTATION

Appellant represented by:	H. D. Cox, Attorney


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel

INTRODUCTION

The veteran had active service from August 1950 to July 1953.  

By rating action in April 1989, the RO denied service 
connection for residuals of spontaneous pneumothorax (claimed 
as collapsed lung).  The veteran and his representative were 
notified of this decision and did not appeal.  

By rating action in June 1996, the RO, in part, denied 
service connection for residuals of frostbite of the face, 
hands, and feet.  The veteran and his representative were 
notified of this decision and did not appeal.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1999 decision by the RO which 
found new and material evidence had not been submitted to 
reopen the claims of service connection for residuals of 
spontaneous pneumothorax and residuals of frostbite of the 
face, hands, and feet.  The RO also found the claim of 
service connection for inguinal hernia due to frostbite of 
the testicles was not well grounded.  

In a statement received in June 1999, the veteran's attorney 
raised the additional issue of entitlement to service 
connection for a respiratory disorder under the provisions of 
38 U.S.C.A. § 1151.  This issue has not been prepared for 
appellate review and is referred to the RO for appropriate 
action.


REMAND

The veteran's service separation examination in July 1953 
shows that he was treated for three days for frostbite of the 
toes in February 1951.  There was no mention of frostbite of 
any other body part.  Subsequent VA medical records show 
treatment for spontaneous pneumothorax in March 1989.  VA 
records show treatment for a left inguinal hernia repair in 
July 1996.  

Although further delay is regrettable, the Board finds that 
additional development must be accomplished prior to further 
consideration of the veteran's appeal.  When, during the 
course of review, the Board determines that further evidence 
or clarification of the evidence or correction of a 
procedural defect is essential for a proper appellate 
decision, the Board shall remand the case to the agency of 
original jurisdiction, specifying the action to be 
undertaken.  38 C.F.R. § 19.9 (2000)

With regard to the claims to reopen, the Board notes that the 
materiality test adopted by The United States Court of 
Appeals for Veterans Claims (hereinafter, "the Court") in 
Colvin v. Derwinski, 1 Vet. App. 171 (1991), was subsequently 
invalidated by the Federal Circuit in Hodge v. West, No. 155 
F. 3d 1356 (Fed. Cir. 1998).  In light of the Federal 
Circuit's decision, the RO must reconsider the veteran's 
request to reopen his claims of service connection for 
residuals of spontaneous pneumothorax and residuals of 
frostbite of the face, hands, and feet in accordance with the 
criteria found in 38 C.F.R. § 3.156.  

With regard to the issue of service connection for inguinal 
hernia claimed as due to frostbite of the testicles, the 
Board notes that service connection was denied previously for 
residuals of frostbite.  However, the prior denial did not 
encompass the issue of service connection for frostbite of 
the testicles.  Thus, the issue of service connection for 
frostbite of the testicles must be decided before addressing 
the issue of secondary service connection for inguinal hernia 
repair. 

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  Among other things, this law 
redefines the obligations of the Department of Veterans 
Affairs (VA) with respect to the duty to assist.  This change 
in the law is applicable to all claims filed on or after the 
date of enactment of the Veterans Claims Assistance Act of 
2000, or filed before the date of enactment and not yet final 
as of that date.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096, ___ (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  


The Board notes that the veteran reported that he was treated 
for residuals of cold injury at several VA medical facilities 
shortly after discharge from service, including VA facilities 
at 35 Ryerson St., and Ft. Hamilton, in Brooklyn, New York; 
facilities at 1st Avenue, 7th Avenue, and 21st Street in New 
York City, and at St. Albans, New York.  However, it does not 
appear that the RO made any attempt to obtain these records.  
As VA reports are constructively of record, the RO should 
attempt to locate any additional VA medical records 
pertaining to cold injury.  

Additionally, the RO has not notified the veteran of the 
information necessary to substantiate the claims now at issue 
on appeal, or of the time frame within which the evidence 
must be received.  The veteran should be told what 
constitutes new and material evidence to reopen the claims of 
service connection for residuals of spontaneous pneumothorax 
and residuals of frostbite of the face, hands, and feet.  He 
should also be informed that he should submit medical 
evidence of a diagnosis of frostbite of the testicles.  Also, 
evidence establishing a relationship between the inguinal 
hernia and any frostbite of the testicles would be helpful in 
establishing his claim.  Accordingly, the RO should revisit 
these issues, and ensure that all procedural development is 
undertaken.  

Finally, VA treatment records were entered into the claims 
folder in 1999.  It does not appear that the RO considered 
these records in connection with the pending claims.

In light of the above, the Board finds that additional 
development is necessary to ensure that VA has met its duty 
to assist the claimant in developing the facts pertinent to 
his claim.  Accordingly, the case is REMANDED to the RO for 
the following development:  

1.  The RO should take appropriate steps 
to contact the veteran through his 
attorney and obtain the names of all 

VA medical facilities who treated him for 
any of the disabilities now at issue on 
appeal since his discharge from service.  
These records should be obtained, 
including those from VA medical 
facilities at 35 Ryerson St., and Ft. 
Hamilton, Brooklyn, New York, facilities 
at 1st Avenue, 7th Avenue, and 21st Street, 
NYC, and at St. Albans, New York.  The 
dates of such treatment should be 
provided by the veteran to facilitate 
obtaining the records.

2.  The RO should comply with the notice 
requirements of Section 5103 of the Act 
referred to above with regard to the 
issues of service connection for 
frostbite of the testicles; whether 
secondary service connection is warranted 
for an inguinal hernia as secondary to 
frostbite of the testicles; and whether 
new and material evidence has been 
submitted to reopen the claims of service 
connection for residuals of cold exposure 
of the face, hands and feet and to reopen 
the claim of service connection for 
residuals of spontaneous pneumothorax.  
Thereafter, if appropriate, the RO should 
comply with Section 5103A of the new Act 
pertaining to duty to assist veterans.  
This should include providing the veteran 
with a lung examination if new and 
material evidence is submitted in support 
of this claim and obtaining pertinent 
medical records.

3.  If the veteran submits evidence of 
residuals of frostbite of the testicles, 
face, hands and feet, the VA should 
assist him in obtaining all relevant 
records.  He should then be afforded a VA 
vascular examination to 

confirm the existence of residuals of 
frostbite of the testicles, face, hands 
and feet and to determine whether a 
relationship exists between any residuals 
of frostbite of the testicles and the 
inguinal hernia.  The claims folder and a 
copy of this REMAND must be made 
available to the examiner for review.  
All indicated tests and studies should be 
conducted.  The physician should describe 
all findings in detail and provide a 
complete rationale for all opinions 
offered.  The examiner should render an 
opinion as to whether it is at least as 
likely as not (50/50) that the veteran 
has residuals of frostbite of the 
testicle, face, hands and feet 
attributable to military service; and, if 
so, all current residuals should be 
described.  In particular, the examiner 
should opine whether it is at least as 
likely as not (50/50) that the veteran's 
inguinal hernia is proximately due to or 
the result of or aggravated by any 
frostbite residuals of the testicles.  If 
aggravated, the degree of aggravation 
should be quantified, if possible.  The 
findings should be typed or otherwise 
recorded in a legible manner.  

4.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development has been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
If the examination reports do not include 
adequate responses to the specific 
opinions requested, the reports must be 
returned for corrective action.  38 
C.F.R. § 4.2 (2000).  



5.  After the requested development has 
been completed, the RO should again 
review the veteran's claims and assure 
that there is compliance with the 
Veterans Claims Assistance Act of 2000 
(Nov. 9, 2000); 114 Stat. 2096.  The RO 
should also adjudicate the issue of 
service connection for residuals of 
frostbite of the testicles and for an 
inguinal hernia due to any residuals of 
frostbite of the testicles on a de novo 
basis.  Finally, the RO should 
readjudicate the veteran's request to 
reopen the claims of service connection 
for residuals of spontaneous pneumothorax 
and residuals of cold injury to the face, 
hands and feet under the criteria set 
forth in 38 C.F.R. § 3.156 (2000), and 
consistent with the holding in Hodge.  If 
the benefits sought on appeal remain 
denied, the veteran and his attorney 
should be furnished a Supplemental 
Statement of the Case.  The veteran 
should note that he must file a 
substantive appeal to the issue of 
service connection for frostbite of the 
testicles if the Board is to address this 
matter.  The veteran and his attorney 
should then be afforded an opportunity to 
respond thereto.  

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  The Board intimates 
no opinion, either legal or factual, as to the ultimate 
outcome of this case.  The veteran and his attorney need take 
no action until otherwise notified.  The veteran has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United 

States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	Iris S. Sherman
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).  

